DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Previous Rejections
Applicant’s arguments, filed 07/14/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, 16-17, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 2004/0258903 A1), in view of Wahlstam et al (WO 2016/089288 A1), further in view of Reindl et al (US 2008/0247993 A1) and further Hauser et al (US 2005/0048856 A1). 
Eberle disclosed [title] antiperspirant-treated under arm pads comprising at least one antiperspirant active ingredient [0002], a deodorizing component and a scenting element [claims 9-10]. Said pads further comprised a plurality of pores [claim 11], wherein said pores were coated with an antiperspirant solution [0028] having a diluent [0022]. Pads containing non-woven material were taught [0013]. The under arm pads delivered antiperspirant to an underarm area, absorbed perspiration and conveniently adhered to the inside underarm area of an upper torso garment, such as a shirt, blouse or tee shirt (e.g., reads on “configured to be applied daily to at least one armpit”) [abstract].
In some preferred embodiments [0012] of Eberle, the antiperspirant was aluminum zirconium chlorohydrate (e.g., film-forming component).
Eberle differs from claim 1 in that, although Eberle disclosed one or more antiperspirants, where aluminum zirconium chlorohydrate was disclosed as preferred, Eberle did not specifically exclude film-forming components, as recited in claim 1. Further, although Eberle generally disclosed a deodorizing component, Eberle did not specifically teach a body odor inhibitor that included a fruit acid, amounts thereof, and a probiotic, as instantly recited.
	Wahlstam et al taught aluminum-free antiperspirant/deodorant compositions comprising high concentrations of ionizable halide salts soluble in water [title, abstract and page 1, Field of Invention]. Conventional antiperspirant/deodorant products typically use aluminum-based salts as the active ingredients to control perspiration and malodor. The most frequently used antiperspirant aluminum salts include aluminum zirconium chlorohydrate [page 1, lines 26-33].
However, aluminum chlorohydrate has been established as a neurotoxin. At higher doses, aluminum is capable of causing DNA damage, and adversely affecting the blood-brain barrier. Additionally, small amounts of aluminum can be absorbed from the gastrointestinal tract and through the skin. Moreover, many consumers hold a negative view on the use of antiperspirant/deodorant products containing aluminum salts.
Primarily, the application of aluminum salts may lead to skin irritation, since some people are allergic to aluminum, and may develop contact dermatitis when exposed to those products. Furthermore, aluminum salts may also react with sweat to create irreversible stains on clothing [page 2, lines 11-21]. Accordingly, there is a need for antiperspirant/deodorant compositions with zero levels of aluminum, which have uncompromised antiperspirant/deodorant efficacy. 
Wahlstam provided an aluminum-free antiperspirant/deodorant composition that was at least as efficient as conventional antiperspirant/deodorant compositions containing aluminum salts, in terms of controlling perspiration and preventing or eliminating body odors. Said compositions of Wahlstam were mild to the skin, and did not have the problems associated with conventional antiperspirant/deodorant compositions containing aluminum salts [page 3, lines 6-19 and at page 5, lines 13-19]. 
It would have been prima facie obvious to one of ordinary skill in the art to substitute Ederle’s aluminum zirconium chlorohydrate with Wahlstam’s antiperspirant (e.g., ionizable halide salts). An ordinarily skilled artisan would have been so motivated, because aluminum chlorohydrate is a neurotoxin; causes DNA damage; creates irreversible stains on clothing; and, leads to skin irritation [Wahlstam; page 2, lines 11-21]. 
Furthermore, an ordinarily skilled artisan would have been motivated to provide a composition that was at least as efficient as conventional antiperspirant/deodorant compositions containing aluminum salts, in terms of controlling perspiration and preventing or eliminating body odors; that was mild to the skin; and, that did not have the problems associated with conventional antiperspirant/deodorant compositions containing aluminum salts [Wahlstam; page 3, lines 6-19 and at page 5, lines 13-19]. 
Eberle, in view of Wahlstam, did not specifically teach a body odor inhibitor that included a fruit acid, amounts thereof, and a probiotic, as instantly recited.
However, Reindl disclosed [abstract] microorganisms that were able to suppress the production of malodorous compounds by axillary bacteria. Also described were compositions comprising such microorganisms, as well as the use of the said microorganisms in cosmetic applications. The microorganisms were disclosed as probiotic [0058]. The actives (e.g., microorganisms) were mixed with alpha-hydroxy acids, wherein the alpha-hydroxy acids supplemented or enhanced the actions of said actives [0115]. Microorganisms were included in solution at up to 0.001 % to 99.999 % (e.g., up to 99.999 % to 0.001 % other ingredients) [0116].
Since Eberle disclosed under arm pads generally comprising deodorizing components, it would have been prima facie obvious to one of ordinary skill in the art to include probiotics mixed with alpha-hydroxy acids within the teachings of Eberle. An ordinarily skilled artisan would have been so motivated, because probiotics suppress the production of malodorous compounds by axillary bacteria, as taught by Reindl [Reindl; abstract and at 0058].
An ordinarily skilled artisan would have been motivated to include, within Eberle, a mixture of alpha-hydroxy acids with Reindl’s probiotics, because alpha-hydroxy acids supplement or enhance the actions of the probiotics, as taught by Reindl [Reindl; 0115].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select a probiotic for incorporation into a composition, based on its recognized suitability for its intended use as a suppressor of malodorous compounds by axillary bacteria, as taught by Reindl.
Although the combination of Eberle, Wahlstam and Reindl taught alpha-hydroxy acids, the combination did not specifically teach the said ingredients, and amounts thereof, as inhibiting body odor, as recited in claims 1 and 8-9. 
Hauser disclosed non-woven material [abstract] containing active ingredients having deodorizing properties, said ingredients including citric and tartaric acids (e.g., alpha-hydroxy acids) [0299]. Active ingredients were taught at 0.01-10 % [0292].
Since Eberle, Wahlstam and Reindl disclosed under arm pads generally comprising alpha-hydroxy acids mixed with deodorizing components, it would have been prima facie obvious to one of ordinary skill in the art to include citric and tartaric acids within the teachings of Eberle, Wahlstam and Reindl. An ordinarily skilled artisan would have been motivated by Hauser’s teachings of citric and tartaric acids as active ingredients having deodorizing properties [Hauser; 0299].
In the instant case, it is prima facie obvious to select citric and tartaric acids for incorporation into a composition, based on their recognized suitability for the intended use as deodorizing active agents, as taught by Hauser. It is prima facie obvious to use citric and tartaric acids at 0.01-10 % because at the said amounts, the ingredients are active against odors, as taught by Hauser.
The instant claim 1 recites 3-6 % fruit acid. 
The instant claim 10 recites 4-5 % fruit acid.
Hauser taught citric and tartaric acids, as active ingredients, where active ingredients were taught at 0.01-10 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Eberle, Wahlstam, Reindl and Hauser read on claims 1 and 10.
Claims 2 and 20-22 are rendered prima facie obvious because Eberle disclosed rubbing the armpit area [0011].
Claims 3 and 17 are rendered prima facie obvious because Eberle disclosed rayon [0013].
Although Eberle disclosed a solution containing a diluent, as previously discussed, Eberle did not specifically disclose water, as recited in claim 6.
However, Reindl disclosed formulating the microorganisms with cosmetically acceptable carriers (e.g., a diluent) [0079], inclusive of water [0089].
It would have been prima facie obvious to one of ordinary skill in the art to include water within Eberle. An ordinarily skilled artisan would have been motivated to include a cosmetically acceptable carrier of the actives. In the instant case, it is prima facie obvious to select water for incorporation into a composition, based on its recognized suitability for the intended use as a diluent, as taught by Reindl [Reindl; 0089].
Regarding claims 11-13, Eberle did not discuss probiotics, as discussed; however, Reindl disclosed Lactobacillus [0040, 0059] and fermentative bacteria [0040-0041]. The motivation to combine Eberle with Reindl was previously discussed. 
Claim 16 is rendered prima facie obvious because Eberle did not disclose a non-essential oil fragrance.
Regarding claim 24, Eberle taught skin friendly materials [0013]; however, was not specific “without irritating the skin” as instantly recited. Nevertheless, Wahlstam taught compositions [page 8, lines 20-28] containing trimethylene glycol as an agent that enhances the antiperspirant effect, and with excellent sensory characteristics that does not cause skin irritation.
Since Eberle taught antiperspirant compositions, it would have been prima facie obvious to one of ordinary skill in the art to include Wahlstam’s trimethylene glycol within Eberle’s antiperspirant. The ordinarily skilled artisan would have been motivated to include an agent that enhances the antiperspirant effect, with excellent sensory characteristics that does not cause skin irritation, as taught by Wahlstam [page 8, lines 20-28].

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. The Declaration of Dr. Alicia Zalka under 37 C.F.R. 1.132 has been fully considered but it is not persuasive.
Declarant argued unexpectedness, in that 3-6 % glycolic acid does not cause skin irritation when applied to the armpit. Declarant argued that it is expected that glycolic acid irritates both non-intertriginous (e.g., non-skin fold) and intertriginous (e.g., armpit) areas. 
The Examiner disagrees that, regarding skin irritation, unexpectedness has been shown with 3-6 % glycolic acid deodorant.
For the purposes of argument only, and not as a basis of rejection, the Examiner cites:
Inshanally et al (https://verilyskin.com/glycolic-acid-underarms/).
Inshanally evidences [section entitled “Best Glycolic Acid Products for Underarms” subtitled section “1. The QRXLabs Glycolic Acid Gel Cleanser] that glycolic acid is used as an underarm product, and with an optimal concentration of 5 %, the acid is sufficiently strong to be highly effective, but not so strong that it will leave the skin irritated.
Bose et al (https://elle.in/acids-on-underarms-benefits/#:~:text=Dr%20Uktra%20explains%20that%20glycolic,better%20it%20is%20for%20experimentation).
Bose evidences [6th – 7th ¶s]  that glycolic acid is one of the best acids to use for the underarms; is safe for underarm use, and that it stands out for its efficacy, at concentrations of 5-7 %.
At concentrations of 5-7 %, particularly at 5 %, glycolic acid is expected (rather than unexpected) not to cause skin irritation when used in the armpit. The Declarant’s allegations of an unexpected effect are non-persuasive. The 35 U.S.C. 103 rejection is maintained.

 Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 2004/0258903 A1), in view of Wahlstam et al (WO 2016/089288 A1), further in view of Reindl et al (US 2008/0247993 A1), further Hauser et al (US 2005/0048856 A1) and further in view of Alemany et al (USP 6,203,810 B1).
The 35 U.S.C. 103 rejection over Eberle, Wahlstam, Reindl and Hauser was previously discussed. 
Although Eberle disclosed a deodorizing antiperspirant pad, it does not appear that Eberle disclosed dimensions of the said pad, as recited in claims 4-5.
Alemany disclosed [title] breathable perspiration pads having odor control. Typically, the dimension, flexibility, size and shape of the pad depends on the intended location of the pad on the body, and can be easily adapted by the skilled man, dependent on the end use. Useful dimensions were disclosed as 150 mm and 100 mm [col 9, line 65 to col 10, line 10]. Typically, underarm pads are 5-400 gm-2 [col 6, lines 16-26].
Since Eberle disclosed deodorizing antiperspirant pads, it would have been prima facie obvious to one of ordinary skill in the art to manufacture Eberle’s pads as taught by Alemany. An ordinarily skilled artisan would have been so motivated because typical underarm pads are 5-400 gm-2, and are useful at 150 mm and 100 mm, as taught by Alemany [Alemany; col 6, lines 16-26 and col 9, line 65 to col 10, line 10].
Claim 4 recites a dimension of at least 60 mm. Claim 5 recites 50-100 grams per square meter. Alemany disclosed underarm pads at 5-400 gm-2; 150 mm and 100 mm. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant argued patentability of claims 4-5, based upon dependency.
The Examiner disagrees that patentable subject matter has been identified in the present application.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 2004/0258903 A1), in view of Wahlstam et al (WO 2016/089288 A1), further in view of Reindl et al (US 2008/0247993 A1), further Hauser et al (US 2005/0048856 A1) and further in view of view of Cawkwell et al (WO 01/08658 A1).
The 35 U.S.C. 103 rejection over Eberle, in view of Wahlstam, Reindl and Hauser, was previously discussed.
Although the combined Eberle, Wahlstam, Reindl and Hauser taught alpha-hydroxy acids, the combination was silent glycolic acid and the saturation point of fruit acids, as recited in claims 7 and 15.
Cawkwell taught disposable personal skin care articles comprising a nonwoven layer [abstract] and from about 10 % to about 1000 % of alpha-hydroxy acids, including glycolic acid (e.g., skin treating agents) [page 4, lines 3-5; page 20, lines 16-23; page 25, line 17; page 37, line 9; page 38, lines 21-25].
Since Eberle, Wahlstam, Reindl and Hauser taught absorbent pads containing alpha-hydroxy acids, it would have been prima facie obvious to one of ordinary skill in the art to include the ingredients at 10-1000 %, as taught by Cawkwell. An ordinarily skilled artisan would have been motivated to include a skin treating agent, as taught by Cawkwell [page 4, lines 3-5; page 20, lines 16-23; page 25, line 17; page 38, lines 21-25].
An ordinarily skilled artisan would have been motivated to include glycolic acid at 10-1000%, because at said amounts, the ingredient is effective as a skin treating agent, as taught by Cawkwell [page 4, lines 3-5; page 20, lines 16-23; page 25, line 17; page 38, lines 21-25].
Claim 15 recites at least about 500 % fruit acid. Cawkwell taught glycolic acid at 10-1000 %. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant argued patentability of claims 7 and 15, based upon dependency.
The Examiner disagrees that patentable subject matter has been identified in the present application.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 2004/0258903 A1), in view of Wahlstam et al (WO 2016/089288 A1), further in view of Reindl et al (US 2008/0247993 A1), further in view of Hauser et al (US 2005/0048856 A1) and further in view of Workman et al (US 2007/0202062 A1). 
The 35 U.S.C. 103 rejection over the combined teachings of Eberle, Wahlstam, Reindl and Hauser was previously discussed.
The combined teachings of the prior art taught fruit acids, as discussed; however, were silent natural ingredients, as recited in claim 9. 
Nonetheless, Workman taught natural deodorant compositions [abstract and title] comprising all natural or substantially (e.g., at least 70-100 % of natural origin) all natural ingredients [0002, 0014, 0022-0024] (e.g., citric acid taught as a beneficial ingredient [0108]). Consumers of deodorants and antiperspirants consider many factors in selecting products for use, including the extent to which the components are natural. Namely, consumers seek products that are composed of ingredients of a more purified source and/or of all natural composition [0007, 0012]. 
It would have been prima facie obvious to one of ordinary skill in the art to include all natural ingredients (e.g., citric acid) within the combined teachings of the art, as taught by Workman. The ordinarily skilled artisan would have been motivated by consumer desire for products that are composed of ingredients of a more purified source and/or of all natural composition, as taught by Workman et al [Workman, 0007, 0012].

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant argued patentability of claim 9, based upon dependency.
The Examiner disagrees that patentable subject matter has been identified in the present application.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 2004/0258903 A1), in view of Wahlstam et al (WO 2016/089288 A1), further in view of Reindl et al (US 2008/0247993 A1), further Hauser et al (US 2005/0048856 A1) and further in view of Sweatman et al (https://www.ursamajorvt.com/blogs/the-blog-cabin/11-steps-to-find-the-best-all-natural-deodorant).
The 35 U.S.C. 103 rejection over Eberle, Wahlstam, Reindl and Hauser was previously discussed. 
Although Eberle generally disclosed deodorizing components, as discussed, Eberle did not specifically disclose saccharomyces ferment, as recited in claim 14.
Sweatman taught that saccharomyces ferment protects against underarm odor, by eliminating and neutralizing odors, in deodorant compositions [section 2].
Since Eberle disclosed under arm pads generally comprising deodorizing components, it would have been prima facie obvious to one of ordinary skill in the art to include saccharomyces ferment within the teachings of Eberle. An ordinarily skilled artisan would have been so motivated, because saccharomyces ferment protects against underarm odor, by eliminating and neutralizing odors in deodorant compositions, as taught by Sweatman [Sweatman; section 2].
In the instant case, it is prima facie obvious to select saccharomyces ferment for incorporation into a composition, based on its recognized suitability for its intended use as a deodorizing agent, as taught by Sweatman.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant argued patentability of claim 14, based upon dependency.
The Examiner disagrees that patentable subject matter has been identified in the present application.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 2004/0258903 A1), in view of Wahlstam et al (WO 2016/089288 A1), further in view of Reindl et al (US 2008/0247993 A1), further Hauser et al (US 2005/0048856 A1) and further in view of Briseboi et al (USP 6,685,020 B2).
The 35 U.S.C. 103 rejection over Eberle, Wahlstam, Reindl and Hauser was previously discussed. 
Eberle did not disclose packaging, as recited in claims 18-19.
Briseboi disclosed [abstract] a receptacle containing a plurality of sanitary absorbent articles that were individually packaged. Sanitary absorbent articles are made available to the consumer in receptacles containing a plurality of said articles. The sanitary articles, held in a receptacle, either a cardboard box or a bag of plastic material, are individually packaged. This feature allows the user to transport the article outside the protective environment of the receptacle, such as in a purse or pocket, while keeping it free from dirt, stains or impurities [col 1, lines 30-40].
Since Eberle disclosed antiperspirant pads, it would have been prima facie obvious to one of ordinary skill in the art to include packaging within the teachings of Eberle. An ordinarily skilled artisan would have been motivated to provide the consumer with packaging that protected the sanitary absorbent article from dirt, stains or impurities, as taught by Briseboi [Briseboi; col 1, lines 30-40].

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant argued patentability of claims 18-19, based upon dependency.
The Examiner disagrees that patentable subject matter has been identified in the present application.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 2004/0258903 A1), in view of Wahlstam et al (WO 2016/089288 A1), further in view of Reindl et al (US 2008/0247993 A1), further Hauser et al (US 2005/0048856 A1), further in view of view of Cawkwell et al (WO 01/08658 A1) as evidenced by Stessman et al (https://www.today.com/shop/glycolic-acid-deodorant-t224506).
The 35 U.S.C. 103 rejection over Eberle, in view of Wahlstam, Reindl and Hauser, was previously discussed.
Additionally, Cawkwell taught glycolic acid, at 10-1000 %, as discussed.
Reindl taught alpha-hydroxy acids, mixed with probiotics, at up to 0.01-99.999 % of the probiotic (e.g., up to 99.999-0.001 % of the alpha-hydroxy acid), as discussed.
The combined teachings of Eberle, in view of Wahlstam, Reindl and Hauser were silent glycolic acid as a body odor inhibitor.
However, Stessman evidenced that glycolic acid reduces body odor by reducing the pH of the skin, and making it harder for the odor-causing bacteria to survive. By exfoliating away the dead skin cells and lowering the skin’s pH, it also helps to prevent body odor by preventing buildup, and making it less likely for bacteria to lead to foul-smelling odors [page 2/9, section entitled Can glycolic acid be used as a deodorant?]. To reduce the chance of irritation to the skin, especially the armpits, the maximum concentration of glycolic acid that can be used on this area is 8-10 %, but even that can be irritating, so the lower the concentration, the better [page 3/9, 1st two paragraphs].
It is prima facie obvious to one of ordinary skill in the art that glycolic acid is a body odor inhibitor, as evidenced by Stessman et al.
Therefore, it appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., glycolic acid as a body odor inhibitor).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Furthermore, it should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (e.g., glycolic acid), the properties that the Applicant discloses and/or claims are necessarily present (e.g., body odor inhibition) MPEP 2112 II.
Regarding the amount of glycolic acid, the differences in the claimed amount and the prior art amount, are 4-5 % as instantly claimed, versus 10-1000 %, as taught by Cawkwell and up to 99.999-0.001 % alpha-hydroxy acid, as taught by Reindl.
Stessman evidences that this ingredient can be used on the armpit at a maximum concentration of 8-10 %. However, 8-10 % can be irritating, so the lower the concentration, the better. 
This ingredient (e.g., glycolic acid), and its amount, is recognized to have different effects (greater or less body odor inhibition, as evidenced by Stessman) with changing amounts used. Thus, the general condition is known, and the amount of this ingredient is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the glycolic acid present in the composition taught by the combined teachings of the prior art, as evidenced by Stessman.
It would be prima facie obvious to one of ordinary skill in the art to include glycolic acid at up to 99.999-0.001 % (e.g., Reindel taught up to 99.999-0.001 % alpha-hydroxy acid). An ordinarily skilled artisan would have been motivated to modulate the skin irritancy, as evidenced by Stessman.
The instant claim 23 recites 4-5 % glycolic acid and 0.1-5 % probiotic.
Reindel taught alpha-hydroxy acids, mixed with probiotics, at up to 0.01-99.999 % of the probiotic (e.g., up to 99.999-0.001 % of the alpha-hydroxy acid). A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant argued that claim 23 exhibits the same unexpected results as described for the deodorant recited in the independent claim 1.
The Examiner disagrees. The Applicant's allegations of unexpected results are not found persuasive (see the Examiner’s response to the Applicant’s arguments over claim 1). Patentable subject matter has not been identified in the present application. 

Applicant argued that the PTO has not demonstrated that the cited references teach or suggest a body odor inhibitor that includes glycolic acid. Applicant argued that Stessman was published after the priority and filing dates of the present application.
The Examiner disagrees. Cawkwell taught glycolic acid [page 4, lines 3-5; page 20, lines 16-23; page 25, line 17; page 37, line 9; page 38, lines 21-25]. Stessman was relied upon as evidentiary, in order to establish inherency (glycolic acid is an odor inhibitor). Inherent features need not be recognized at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612